Name: Commission Regulation (EC) No 709/2004 of 16 April 2004 laying down transitional measures in the wine sector as a result of Malta joining the European Union
 Type: Regulation
 Subject Matter: Europe;  European construction;  beverages and sugar;  marketing;  international trade
 Date Published: nan

 Avis juridique important|32004R0709Commission Regulation (EC) No 709/2004 of 16 April 2004 laying down transitional measures in the wine sector as a result of Malta joining the European Union Official Journal L 111 , 17/04/2004 P. 0021 - 0022Commission Regulation (EC) No 709/2004of 16 April 2004laying down transitional measures in the wine sector as a result of Malta joining the European UnionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof,Whereas:(1) Point B(1) of Annex VII to Council Regulation (EC) No 1493/199 of 17 May 1999 on the common organisation of the market in wine(1) lays down that the labelling of products obtained in the Community may be supplemented by particulars, under conditions to be determined, which in the case of table wines with geographical indication and quality wines psr include the vintage year and the name of one or more vine varieties. According to those provisions such optional particulars may be shown on the labels of quality wines psr or table wines with geographical indication only.(2) Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products(2) contains provisions concerning the indications that may appear on the labelling, such as the vintage year and the vine variety(ies) used for the production of the wine. According to those provisions, such optional indications may be shown on the labels of quality wine psr and table wine with a geographical indication only.(3) Malta produces and prepares only table wine from grape musts and grapes coming mainly from Italy which is currently labelled with the indication of the vintage year and the vine variety(ies) used. From the date it joins the European Union, Malta will no longer be able to show these particulars, in accordance with Regulations (EC) No 1493/1999 and (EC) No 753/2002.(4) This change in the labelling of wine originating or prepared in Malta may cause considerable loss to Maltese producers as consumers are accustomed to the labels that are used at present which contain certain information. In order to avoid any disturbance on the Maltese market and make provision for a smooth transition from the situation now obtaining in Malta to the Community labelling provisions, a temporary derogation from Regulations (EC) No 1493/1999 and (EC) No 753/2002 may be envisaged so that Maltese wines can continue to indicate on their labels the vintage year and the vine variety(ies) used.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding the first and second indents of point B(1)(b) of Annex VII to Regulation (EC) No 1493/1999, wine prepared or originating in Malta may, up to 30 April 2006, show on the label the vintage year and the name of one or more vine variety(ies) used.Article 2Notwithstanding Articles 18 and 19(1)(a) of Regulation (EC) No 753/2002, wine prepared or originating in Malta may, up to 30 April 2006, show on the label the vintage year and the name of one or more vine variety(ies) used.Article 3This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999. Regulation last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13).(2) OJ L 118, 4.5.2002, p. 1. Regulation last amended by Regulation (EC) No 316/2004 (OJ L 55, 24.2.2004, p. 16).